Citation Nr: 9906730	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-16 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  This appeal arises from an April 1995 rating 
decision of the Department of Veterans Affairs (VA), North 
Little Rock, Arkansas, regional office (RO).  

In June 1997, the Board of Veterans' Appeals (Board) remanded 
the case for additional development.


REMAND

Pursuant to the Board's June 1997 remand, the RO was to 
contact the veteran to inform him of a scheduled VA 
examination.  The claims folder contains no documentation of 
any notice to the veteran of this appointment, and in any 
event he did not report to the examination.  The RO 
subsequently sent the veteran correspondence dated in 
September 1997 requesting that he inform the RO immediately 
if he was willing to report for another examination.  There 
was no response from the veteran.  In February 1998, the 
veteran contacted the RO on another matter and provided a 
current address which was not the same as the one to which 
the September 1997 letter was sent.  The RO did not attempt 
to contact the veteran at the new address in regard to 
scheduling a new examination.  

As pointed out in the previous remand, the veteran's 
nonservice connected disabilities have been evaluated at a 
combined 90 percent rate.  The veteran contends that he 
requires the aid and attendance of another person due to his 
multiple disabilities, particularly his left lower leg 
amputation, which he states requires him to use a wheelchair 
of walker.  The veteran has indicated that he is unable to 
wear a prosthesis on his amputation stump.  The Board is of 
the opinion that the RO should reschedule the veteran for an 
examination for housebound status or need for regular aid and 
attendance and contact the veteran at his current address 
with notice of the examination appointment. 

The United States Court of Veterans Appeals (Court) has held, 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991); Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  To ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim the 
case is REMANDED to the RO for the following: 

1.  The RO should schedule the veteran for 
a VA general medical examination of all 
body systems and an examination for aid 
and attendance/housebound benefits.  The 
veteran should be contacted at his most 
recent address, 708 Highway 323 South, 
Searcy, AR 72143, and informed that the 
examination has been scheduled.  The RO 
must document in the claims folder the 
notice to the veteran of the appointment, 
and he should be informed that failure to 
report for the examination may result in 
an adverse result.   The examiner should 
indicate whether or not the veteran is 
housebound or requires aid and attendance.  
The examining physician should state 
whether the veteran can walk without the 
assistance of another person, and, if so, 
for what distance.  The examination should 
be comprehensive and the entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should provide complete rationale 
for all conclusions reached. 

2.  Following the above, the RO must 
review the claims folder and ensure that 
the foregoing development has been 
conducted and completed in full.  If the 
examination report does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, it must be returned for 
corrective action.  38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994). 

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, the veteran and his representative should 
be furnished a supplemental statement of the case.  They 
should be afforded a reasonable period of time in which to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 4 -


